 Case 1:20-cv-00493-RJJ-SJB ECF No. 20 filed 08/10/20 PageID.802 Page 1 of 11




                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                    Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988                  www.ca6.uscourts.gov




                                                  Filed: August 10, 2020




Mr. Andrew L. Schlafly
Law Office
939 Old Chester Road
Far Hills, NJ 07931

                     Re: Case No. 20-1743, In re: Assn of American Physicians
                         Originating Case No. : 1:20-cv-00493

Dear Counsel,

   The petition for writ of mandamus has been docketed as case number 20-1743 with the
caption listed above. If you have not already done so, you must mail a copy of the petition to the
lower court judge and counsel for all the other parties.

   Counsel for petitioner must file an Appearance of Counsel form and, if not admitted, apply
for admission to the 6th Circuit Bar by August 24, 2020. The forms are available on the court's
website.

   The district court judge to whom this petition refers has been served with this letter.

                                                  Sincerely yours,

                                                  s/Ryan E. Orme
                                                  Case Manager
                                                  Direct Dial No. 513-564-7079

cc: Mr. Thomas Dorwin
Case 1:20-cv-00493-RJJ-SJB ECF No. 20 filed 08/10/20 PageID.803 Page 2 of 11




                            Case No. _________


                 UNITED STATES COURT OF APPEALS
                      FOR THE SIXTH CIRCUIT


            In re Association of American Physicians & Surgeons,

                                                Petitioner-Plaintiff


                    From the United States District Court
           for the Western District of Michigan, Southern Division
                        (No. 1:20-cv-00493-RJJ-SJB)


                PETITION FOR WRIT OF MANDAMUS


                            Andrew L. Schlafly
                            939 Old Chester Rd.
                            Far Hills, NJ 07931
                               908-719-8608
                            908-934-9207 (fax)

                           Attorney for Petitioner
Case 1:20-cv-00493-RJJ-SJB ECF No. 20 filed 08/10/20 PageID.804 Page 3 of 11




                   PETITION FOR WRIT OF MANDAMUS

      Petitioner Association of American Physicians & Surgeons (“AAPS”)

hereby petitions for a writ of mandamus pursuant to the All Writs Act, 28 U.S.C. §

1651(a), and FED. R. APP. P. 21(a), to compel the United States District Court for

the Western District of Michigan, Southern Division, the Honorable Robert J.

Jonker, to rule on AAPS’s pending motion for a preliminary injunction in an

emergency matter concerning access to medication for COVID-19. Respondents

are the Food & Drug Administration, Dr. Stephen M. Hahn, Commissioner of

Food & Drugs, in his official capacity, Biomedical Advanced Research &

Development Authority, Gary L. Disbrow, Ph.D., Acting Director, Biomedical

Advanced Research & Development Authority, in his official capacity, Department

of Health & Human Services, and Alex Azar, Secretary of Health & Human

Services, in his official capacity (collectively, “Respondents”). The underlying

litigation concerns Respondents’ unlawful impediments to safe, affordable

medication for COVID-19 and thus affects the lives and comfort level of millions

of Americans on an urgent basis amid the ongoing coronavirus pandemic. This

Petition seeks mandamus to compel the district court to act on AAPS’s motion for

a preliminary injunction.

      “The All Writs Act empowers the federal courts to issue all writs necessary

or appropriate in aid of their respective jurisdictions … and extends to the potential



                                          2
Case 1:20-cv-00493-RJJ-SJB ECF No. 20 filed 08/10/20 PageID.805 Page 4 of 11




jurisdiction of the appellate court where an appeal is not then pending but may be

later perfected.” FTC v. Dean Foods Co., 384 U.S. 597, 603 (1966) (interior

quotation marks and citations omitted) This Court has held that mandamus is

appropriate to address “‘questions of unusual importance necessary to the

economical and efficient administration of justice’ or ‘important issues of first

impression.’” John B. v. Goetz, 531 F.3d 448, 457 (6th Cir. 2008) (citation

omitted). In the absence of a ruling by the district court either to grant the

preliminary injunction or to deny it to allow appeal to this Court, many Americans

will face unnecessary death or illness because Respondents deny access to a

potentially life-saving and health-preserving drug stockpiled for this very purpose.

This easily satisfies the standard for mandamus relief.

      There has been no action by the district court in this time-sensitive case

since it was filed on June 2, 2020 (Doc. 1 below), or since the briefing was

completed on AAPS’s pending motion for a preliminary injunction (Doc. 8) on

July 20 (Doc. 13), or since AAPS filed a motion for an expedited hearing or ruling

on July 30 (Doc. 15). In the meantime, many thousands of Americans have

reportedly died from COVID-19 while being denied access to hydroxychloroquine

(HCQ), despite its immense success in studies and in poorer countries that make it

widely available.




                                           3
Case 1:20-cv-00493-RJJ-SJB ECF No. 20 filed 08/10/20 PageID.806 Page 5 of 11




      Respondents have unlawfully interfered with patient access to HCQ for

COVID-19 in three ways. First, Respondents accepted donations of nearly 100

million doses of HCQ to the Strategic National Stockpile for COVID-19, but have

since refused to distribute the vast majority of that medication and instead is

allowing it to deteriorate such that it will be wastefully discarded rather than

helping save lives. Second, Respondents have posted false, disparaging statements

about HCQ, upon which other regulators have relied in blocking access to it.

Third, Respondents imposed arbitrary restrictions on HCQ use as part of an

Emergency Use Authorization (EUA) and, after the filing of this lawsuit,

Respondents rescinded the EUA in a manner that improperly extended their

wrongful restrictions and disparagement to continue to block access to HCQ for

early treatment of COVID-19.

      President Donald Trump, who has repeatedly praised HCQ and successfully

took it himself in May as a prophylaxis against HCQ, retweeted favorably about

this pending lawsuit on July 27, which underscores the national significance of this

litigation. Due to the upcoming presidential election, President Trump’s support of

HCQ has caused some of his opponents to block access to it for political reasons.

      On July 28, 2020, Yale School of Public Health epidemiology Professor

Harvey Risch, M.D., stated on national television that “75,000 to 100,000 lives will

be saved” if the stockpile of HCQ being wrongly withheld by Respondents were



                                           4
    Case 1:20-cv-00493-RJJ-SJB ECF No. 20 filed 08/10/20 PageID.807 Page 6 of 11




released, as sought by AAPS in its pending motion for a preliminary injunction.

Professor Risch observed further in frustration at the politically motivated interference

with access to HCQ:

         It’s a political drug now, not a medical drug …. And I think we’re basically
         fighting a propaganda war against the medical facts ….1

         As presented to the district court in a sworn declaration in support of

AAPS’s pending motion for a preliminary injunction, countries that are allowing

access to HCQ to treat COVID-19 early and prophylactically are doing far better in

conquering the disease than the wealthier United States is:

         Country             HCQ Policy                Percentage        COVID-19
                                                       COVID-19          Deaths Per
                                                       Deaths Per        Million in
                                                       Case              Population
         United Kingdom HCQ is discouraged             14%               628
                        and mostly
                        unavailable
         Italy          HCQ’s value was not            14.5%             573
                        known for the many
                        initial casualties
         France         HCQ is officially              18.5%             454
                        disfavored
         United States  FDA interferes with            5.2%              370
                        access to HCQ
         Russia         HCQ is encouraged              1.4%              56

         India               HCQ is used               3.2%              10
                             prophylactically

1
 https://www.myjoyonline.com/news/international/yale-epidemiologist-says-
hydroxychloroquine-could-save-up-to-100k-lives-if-used-for-coronavirus/ (viewed
August 8, 2020).


                                              5
 Case 1:20-cv-00493-RJJ-SJB ECF No. 20 filed 08/10/20 PageID.808 Page 7 of 11




       Country            HCQ Policy               Percentage        COVID-19
                                                   COVID-19          Deaths Per
                                                   Deaths Per        Million in
                                                   Case              Population
       Turkey             HCQ is used as early     2.6%              59
                          treatment
       Israel             HCQ is encouraged        1.5%              33

       South Korea        HCQ is encouraged        2.3%              5


Declaration of Jeremy Snavely dated June 22, 2020, at ¶ 28 (Exh. 2 to AAPS Mot.

for a Preliminary Injunction, Doc. 8-4).

       AAPS additionally provided this information graphically to the district

court, thereby highlighting the stark contrast between the success in defeating

COVID-19 by countries, typically poorer, which allow HCQ access, compared

with the wealthier, more liberal countries that have interfered with access:




Id. at ¶ 29.

       As explained to the district court, a recent study of thousands of patients at

the Henry Ford Health System in Michigan demonstrated that HCQ is both very


                                           6
    Case 1:20-cv-00493-RJJ-SJB ECF No. 20 filed 08/10/20 PageID.809 Page 8 of 11




safe and highly effective in treating COVID-19, reducing mortality by 50%.

Henry Ford Health System, Treatment with Hydroxychloroquine Cut Death Rate

Significantly in COVID-19 Patients, Henry Ford Health System Study Shows (July

2, 2020).2 Dozens of additional studies further demonstrate the efficacy of HCQ as

preventive or early treatment for the disease.3 A petition by AAPS at

https://hcqpetition.com/ supporting Henry Ford Health System’s request to the

FDA to allow outpatient use attracted 8,568 signatures by August 8.

         As also explained to the district court in support of AAPS’s pending motion

for a preliminary injunction, there is a striking correlation between countries

having policies which recognize the sanctity of life and those which are allowing

access to HCQ for early and prophylactic treatment of COVID-19. The more

religiously affiliated countries of Poland, Israel, South Korea, Republic of the

Philippines, Turkey, and several in South and Central America have much lower

mortality rates from COVID-19 as they pursue the more pro-life policy of

authorizing HCQ access.4 In contrast, nations in Western Europe having secular

views against the sanctity of life have been more likely to block access to HCQ,

2
     https://www.henryford.com/news/2020/07/hydro-treatment-study             (viewed
August 9, 2020).
3
       https://c19study.com/ (a collection of 70 studies clearly showing the
effectiveness of HCQ as an early treatment for COIVD-19, viewed August 9,
2020).
4
    https://www.worldometers.info/coronavirus/#countries (viewed August 8, 2020).

                                           7
    Case 1:20-cv-00493-RJJ-SJB ECF No. 20 filed 08/10/20 PageID.810 Page 9 of 11




and they have higher mortality rates from COVID-19. President Trump holds and

was elected on a pro-life position, and respect for his electoral mandate reinforces

the need to enjoin the anti-life interference with HCQ by Respondents.

         On July 30, former presidential candidate and Trump supporter Herman

Cain died from COVID-19, within mere weeks of contracting it, and many

hundreds or thousands of other Americans are tragically dying daily from this

disease in the absence of access to early, effective treatment. The beloved Herman

Cain died in Georgia5 which, in reliance on false anti-HCQ statements and

arbitrary actions by Respondents, generally denies access to HCQ.6 Ironically, like

President Trump, Cain himself had repeatedly advocated in favor of access to this

potentially life-saving medication.7

         Even Democratic politicians have praised HCQ for saving their lives, despite

the implicit credit that provides to Trump. On August 8, the New York Post quoted

Democratic Queens Councilman Paul Vallone as saying that HCQ “saved my life”


5
    https://www.cnbc.com/2020/08/04/herman-cain-was-on-a-ventilator-before-he-
died-from-covid-19-top-aide-says.html (viewed August 9, 2020).
6
                     https://gbp.georgia.gov/document/document/rule480-10-038-
22medicationlimitationseffective032720pdf/download

https://gbp.georgia.gov/press-releases/2020-04-08/covid-19-coronavirus-response-
georgia-board-pharmacy (both viewed August 9, 2020).
7
   https://heavy.com/news/2020/07/herman-cain-hydroxychloroquine/            (viewed
August 9, 2020).


                                           8
Case 1:20-cv-00493-RJJ-SJB ECF No. 20 filed 08/10/20 PageID.811 Page 10 of 11




from COVID-19 and quoted his brother Judge Peter Vallone as saying that “big

money does not want this drug to be used. Always follow the money,” while he

linked to a study by New York University demonstrating the efficacy of HCQ to

treat COVID-19.8,9

      In the district court proceeding, Respondents raised issues of standing and

reviewability, but both are easily resolved in favor of AAPS as it argued below.

AAPS has standing in its own right because FDA’s actions impair AAPS’s own

First Amendment activity (Doc. 13, at 11-12), and FDA’s actions irrationally

impede the ability of AAPS’s member physicians to practice their profession (id. at

12-21). As to reviewability, FDA’s rescission of its EUA included further

arbitrary action, and thus is reviewable (id. at 21-22).

      Timely consideration and resolution of AAPS’s motion for a preliminary

injunction is essential to stem the ongoing irreparable harm from Respondents’

arbitrary actions, false disparagement, and hoarding of HCQ in the Strategic

National Stockpile, where it deteriorates rather than being used as intended.



8
   https://nypost.com/2020/08/08/nyc-councilman-credits-hydroxychloroquine-for-
covid-19-
recovery/?utm_source=email_sitebuttons&utm_medium=site%20buttons&utm_ca
mpaign=site%20buttons (viewed August 9, 2020).
9
            https://www.ny1.com/nyc/all-boroughs/news/2020/05/12/nyu-study-looks-at-
hydroxychloroquine-zinc-azithromycin-combo-on-decreasing-covid-19-deaths (viewed
August 9, 2020).



                                           9
Case 1:20-cv-00493-RJJ-SJB ECF No. 20 filed 08/10/20 PageID.812 Page 11 of 11




                                    CONCLUSION

      AAPS respectfully requests that this Court order the district court to

promptly rule on the pending motion for a preliminary injunction, and that this

Court enjoin Respondents from taking any action in the meantime contrary to the

relief sought in the pending motion.


Dated: August 10, 2020            Respectfully submitted,

                                  /s/ Andrew L. Schlafly
                                  Andrew L. Schlafly
                                  General Counsel
                                  Association of American Physicians & Surgeons
                                  939 Old Chester Road
                                  Far Hills, New Jersey 07931
                                  Tel: 908-719-8608
                                  Fax: 908-934-9207
                                  Email: aschlafly@aol.com

                                  Attorney for Petitioner Association of American
                                        Physicians & Surgeons


                           CERTIFICATE OF SERVICE

I hereby certify that on August 10, 2020, I electronically filed the foregoing
with the Clerk of the Court for the United States District Court for the Western
District of Michigan by using the CM/ECF system, thereby providing service on
all parties and providing notice to the court itself. I certify that all participants in
the case are registered CM/ECF users.

                                                       s/ Andrew L. Schlafly

                                                       Attorney for Petitioner




                                            10
